     KAUFMAN DOLOWICH & VOLUCK, LLP
 1   Stefan R. Dandelles (IL ARDC #6244438), pro hac vice
 2   sdandelles@kdvlaw.com
     135 S. LaSalle Street, Suite 2100
 3   Chicago, Illinois 60603
     Telephone:     (312) 646-6742
 4   Facsimile:     (312) 759-0402
 5
     Attorneys for Defendant
 6   ASPEN SPECIALTY INSURANCE
     COMPANY
 7

 8                    UNITED STATES DISTRICT COURT
           EASTERN DISTRICT OF CALIFORNIA, SACRAMENTO DIVISION
 9

10    AMERICAN PACIFIC MORTGAGE                           Case No. 2:17-CV-02065-TLN-AC
      CORPORATION,
11                                                        STIPULATION TO EXTEND EXPERT
                                    Plaintiff,            WITNESS DISCLOSURE AND
12                                                        DISPOSITIVE MOTION DEADLINES;
             vs.                                          ORDER
13
      ASPEN SPECIALTY INSURANCE                           Action Transferred to this Court:
14                                                        October 5, 2017
      COMPANY,
15
                                    Defendant.
16

17

18
19     AMERICAN PACIFIC MORTGAGE CORPORATION AND ASPEN SPECIALTY
20      INSURANCE COMPANY’S STIPULATION TO EXTEND EXPERT WITNESS
               DISCLOSURE AND DISPOSITIVE MOTION DEADLINES
21                AND MODIFY PRETRIAL SCHEDULING ORDER

22          NOW COME Plaintiff, American Pacific Mortgage Corporation (“American Pacific”)
23
     and Defendant, Aspen Specialty Insurance Company (“Aspen”), by and through their respective
24
     counsel, and hereby submit the following stipulation to extend expert witness disclosure and
25
     dispositive motion deadlines, and to request modification of the Court’s scheduling order
26
27   pursuant to Rule 16 of the Federal Rules of Civil Procedure.

28                                                 -1-

                                                                                              15331719.2
                                                   Recitals
 1

 2          1.      On October 17, 2018, this Court’s Scheduling Order set the following deadlines:

 3               All discovery, with the exception of expert discovery: January 17, 2019
                 Disclosure of expert witnesses/reports:                March 18, 2019
 4               Dispositive motions heard:                             July 25, 2019
 5
            2.      The parties have worked diligently to complete written and oral discovery,
 6

 7   including the production and review of thousands of pages of documents produced collectively

 8   by the parties and various third parties. The parties have taken and concluded sixteen (16)

 9   depositions.
10          3.      Finally, the parties have initiated settlement discussions and have agreed to
11
     mediate this matter. The parties are presently vetting potential mediators and dates of availability.
12
     In this respect, the parties seek to extend the deadlines concerning disclosure of expert witnesses
13
     and dispositive motions to alleviate costs and other resources associated with same in order to
14

15   focus on possible resolution.

16

17

18
19

20

21

22

23

24

25

26
27

28                                                   -2-

                                                                                                 15331719.2
                                             Stipulation
 1

 2         Accordingly, based upon the foregoing, the parties hereby STIPULATE that:

 3         1. The deadline for disclosure of expert witnesses and reports shall be continued until

 4             June 24, 2019.
 5
           2. The deadline for completion of all expert discovery shall be set at August 23, 2019.
 6
           3. The deadline for dispositive motions to be heard shall be continued until October 31,
 7
               2019.
 8
           IT IS SO STIPULATED.
 9

10

11   Dated: March 15, 2019                         HANSON BRIDGETT LLP
12
                                                By: /s/ Raymond H. Sheen             _____
13                                                 Raymond H. Sheen
14
                                                    Attorneys for Plaintiff
15                                                  AMERICAN PACIFIC MORTGAGE
                                                    CORPORATION
16

17

18
19   Dated: March 15, 2019                          KAUFMAN DOLOWICH & VOLUCK, LLP

20
                                                By: _/s/ Stefan R. Dandelles_________________
21                                                 Stefan R. Dandelles
22                                                  Attorneys for Defendant
                                                    ASPEN SPECIALTY INSURANCE
23                                                  COMPANY
24

25

26
27

28                                               -3-

                                                                                           15331719.2
                                                  ORDER
 1

 2         Having read and considered the parties’ Stipulation to Extend Expert Witness Disclosure

 3   and Dispositive Motion Deadlines, IT IS HEREBY ORDERED THAT:

 4         1. The deadline for disclosure of expert witnesses and reports shall be continued until
 5
               June 24, 2019.
 6
           4. The deadline for completion of all expert discovery shall be set at August 23, 2019.
 7
           2. The deadline for dispositive motions to be heard shall be continued until October 31,
 8
               2019.
 9

10             PURSUANT TO STIPULATION, IT IS SO ORDERED:

11

12
     Dated: March 28, 2019
13

14

15
                                 Troy L. Nunley
16                               United States District Judge
17

18
19

20

21

22

23

24

25

26
27

28                                               -4-

                                                                                           15331719.2
                                        CERTIFICATE OF SERVICE
 1
              I, Samantha Wilson, a non-attorney, hereby certify that on March 15, 2019, I caused a
 2

 3   copy of the foregoing document to be served upon the below listed counsel of record by

 4   electronically filing with the Clerk of the Court using the CM/ECF system.

 5        Patrick Loi
          Raymond Hans Sheen (pro hac vice)
 6        Hanson Bridgett LLP
          425 Market Street
 7        26th Floor
          San Francisco, CA 94105
 8        ploi@hansonbridgett.com
          rsheen@hansonbridgett.com
 9        Attorneys for American Pacific Mortgage
          Corporation
10

11   DATED:            March 15, 2019                    By:    /s/ Samantha Wilson

12

13

14

15
     4841-2502-2603, v. 1
16

17

18
19

20

21

22

23

24

25

26
27

28                                                 -5-

                                                                                           15331719.2
